Citation Nr: 0126575	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death based on tobacco use in service or nicotine 
dependence arising in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from November 1948 to October 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The Board notes that, in a decision of August 1995, the RO 
denied entitlement to service connection for the cause of the 
veteran's death secondary to possible Agent Orange or 
radiation exposure.  While in November 1995, the appellant 
voiced her disagreement with that denial of that issue, she 
did not timely appeal a February 1996 statement of the case.  
As such, the August 1995 rating action became final.  The 
Board further notes that, at the time of the aforementioned 
rating decision in April 2000, the RO denied entitlement to 
service connection for the cause of veteran's death, claimed 
as the residual of tobacco use and/or radiation exposure in 
service.  However, during the course of a prehearing 
conference before the undersigned member of the Board in July 
2001, it was agreed that the sole issue currently for 
consideration was that of service connection for the cause of 
the veteran's death based on tobacco use in service or 
nicotine dependence arising in service.  Accordingly, the 
Board will confine its review solely to the issue of service 
connection for the cause of veteran's death based on tobacco 
use in service, or nicotine dependence arising in service.  
The issue will be considered on a de novo basis because it 
was not previously considered.  The current claim is 
considered by the Board to have been submitted and reviewed 
by the RO in December 1997.  


REMAND

A review of the record in this case discloses that the 
veteran died on December [redacted] 1983 as a result of chronic 
obstructive pulmonary disease "with exacerbation," as the 
result of carcinoma of the lung with metastatic disease.  
While according to the Certificate of Death, the veteran died 
at the Beckley Appalachian Regional Hospital in Beckley, West 
Virginia, records of that terminal period of hospitalization 
are not at this time a part of the veteran's claims folder.  

The Board further notes that, based on the aforementioned 
Certificate of Death, an autopsy was performed following the 
veteran's death.  Once again, however, a report of that 
autopsy has not been made a part of the veteran's claims 
folder.  

The Board observes that, in correspondence of September 1987, 
a private physician stated that he had reviewed the veteran's 
records, and that such records included a discharge summary 
from the Appalachian Regional Hospital covering the period 
from December [redacted] to December [redacted] 1983, as well as an autopsy 
report showing poorly differentiated squamous cell carcinoma 
of the left lung with extensive metastasis.  As noted above, 
none of these records are currently a part of the veteran's 
file.  Additional records reviewed included various reports 
of x-rays performed by other private physicians, including a 
Dr. Richard Daniel, Dr. Dominic Gaziano, and Dr. Maurice 
Bassali.  These records are also not a part of the veteran's 
claims folder.  

Currently of record is a September 1983 Medical History and 
Examination for Coal Mine Workers' Pneumoconiosis.  While the 
majority of that history and examination is, for the most 
part, legible, the final page depicting the veteran's 
diagnoses is, unfortunately, illegible.  Accordingly, an 
attempt will be made to obtain a legible copy of that history 
and examination prior to a final adjudication of the 
appellant's current claim.  

The service medical records are of record and reveal no 
pertinent defects.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing law is applicable to this appeal.  See 
Karnas v.  Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(recently codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.  Accordingly, the case is REMANDED for the 
following actions:  

1.  The RO should request the appellant 
to identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
veteran's treatment for carcinoma of the 
lung, respiratory problems, or nicotine 
dependence.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant which have 
not been secured previously.  

2.  The RO should attempt to obtain the 
complete clinical record covering the 
veteran's terminal period of 
hospitalization from December [redacted] to 
December [redacted] 1983, at the Beckley 
Appalachian Regional Hospital in Beckley, 
West Virginia.  Such records should 
include the autopsy report referenced 
both in the Certificate of Death, and in 
the September 1987 report of review of 
the veteran's medical records.  All such 
records, when obtained, should be made a 
part of the veteran's claims folder.  The 
appellant should be requested to provide 
the necessary authorization for release 
of any private medical records to the VA.  

3.  The RO should additionally attempt to 
obtain records of the 1983 radiographic 
reports from the three private physicians 
noted above, that is, Drs. Richard 
Daniel, Dominic Gaziano, and Maurice 
Bassali.  Such reports, when obtained, 
should be made a part of the veteran's 
claims folder.  Once again, the appellant 
should be requested to sign the necessary 
authorization for release of such records 
to the VA.  

4.  The RO should then attempt to obtain 
a legible copy of the Medical History and 
Examination for Coal Mine Workers' 
Pneumoconiosis completed in September 
1983.  That copy, when obtained, should 
be made a part of the veteran's claims 
folder.  The appellant should be 
requested to sign the necessary 
authorization for release of that record 
to the VA.  

5.  Thereafter, the claims folder should 
be referred to a specialist in 
respiratory diseases for review and an 
expression of opinion in answer to the 
following questions: (a) Is it at least 
as likely as not that disease(s) causing 
death was (were) due to tobacco use in 
service, as distinguished from tobacco 
use subsequent to service; (b) Is it at 
least as likely as not that the 
disease(s) causing death was (were) due 
to nicotine dependence, if any, arising 
in service.  

6.  Following completion of the above, 
the RO should review the claims file, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, and implementing 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
Act and regulations are fully complied 
with and satisfied.  

7.  The RO should then readjudicate the 
appellant's claim.  Should the benefit 
sought on appeal remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
evidentiary development, and to comply with recently enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


